ACCEPTED
                                                                                          01-15-00268-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                      7/6/2015 3:57:20 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                                   IN THE
                           FIRST COURT OF APPEALS
                                  OF TEXAS                               FILED IN
                                                                  1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
TONI TAVAREZ                           §                          7/6/2015 3:57:20 PM
                                       §                          CHRISTOPHER A. PRINE
VS.                                    §             CASE NO.     01-15-00268-CR
                                                                          Clerk
                                       §
THE STATE OF TEXAS                     §

   MOTION TO EXTEND TIME NWITHIN WHICH TO FILE APPELLATE
                          BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       NOW COMES, TONI TAVAREZ, appellant in the above-styled and

numbered cause, by and through her attorney of record, Daucie Schindler, and

respectfully moves the Court for an extension of time within which to file the

appellate brief, and for cause would show the Court as follows:

                                           I.

       Ms. Tavarez was charged with the felony offense of murder. On, March 12,

2015, Ms. Tavarez was convicted as charged and sentenced to fifty (50) years

imprisonment in the Institutional Division of the Texas Department of Criminal

Justice.

                                           II.

       Ms. Tavarez filed timely notice of appeal on March 12, 2015. Undersigned

counsel, of the Harris County Public Defender’s Office was appointed to represent

Ms. Tavarez on March 13, 2015.
                                          III.

      The appellate brief is due to be filed with the Court on or before July 6, 2015.

No previous extensions have been requested.

                                          IV.

      Undersigned counsel has been working simultaneously on appeal in State v.

Phillips, State v. Snavely, State v. Earvin, State v. Wiggins, and State v. Marks.

Counsel is diligently working on the brief in this case, but requests additional time to

research and confer with the client.

                                          V.

      This request is made not to delay the proceedings, but to ensure the Ms.

Tavarez is adequately represented.
WHEREFORE, PREMISES CONSIDERED, Ms. Tavarez respectfully prays that

this motion be granted and that the Court permits an extension of time until August

5, 2015, to file the appellate brief.



                                                   Respectfully Submitted,

                                                   ALEXANDER BUNIN
                                                   Chief Public Defender
                                                   Harris County Texas



                                                   /s/ Daucie Schindler __________
                                                   DAUCIE SCHINDLER
                                                   Assistant Public Defender
                                                   Harris County Texas
                                                   1201 Franklin, 13th Floor
                                                   Houston, Texas 77002
                                                   (713) 274-6717
                                                   (713) 368-9278 Fax
                                                   Daucie.Schindler@pdo.hctx.net

                                                   Attorney for Appellant,
                                                   TONI TAVAREZ
                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Appellant’s

Motion to Extend Time Within Which to File Appellate Brief was e-mailed to the

Appellate Division of the Harris County District Attorney’s Office on this 6th day of

July, 2015.



                                                    /s/ Daucie Schindler__________
                                                    DAUCIE SCHINDLER